May 07, 2010


Mr. Cameron Phair Pope
Andrews & Kurth, L.L.P.
600 Travis, Suite 4200
Houston, TX 77002
Mr. Theodore G. Skarbowski
The Talaska Law Firm P.L.L.C.
1415 N. Loop West, Suite 200
Houston, TX 77008

RE:   Case Number:  08-0453
      Court of Appeals Number:  01-06-00569-CV
      Trial Court Number:  2003-49449

Style:      GEFFREY KLEIN, M.D. AND BAYLOR COLLEGE OF MEDICINE
      v.
      CYNTHIA HERNANDEZ, AS THE PARENT AND NEXT FRIEND OF N.H., A MINOR

Dear Counsel:

      Today the Supreme  Court  of  Texas  issued  opinions  in  the  above-
referenced  cause.   You  may  obtain   a   copy   of   the   opinions   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Ms. Theresa Chang      |